Citation Nr: 0916088	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for pulmonary 
disability, to include as secondary to herbicide and/or 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to September 1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  A travel Board hearing was held before 
the undersigned in February 2005.  A transcript of this 
hearing is of record.  This case was before the Board in May 
2005 when it was remanded for additional development.

The Board notes that these claims have been subject to 
Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed 
the Court's decision, and issued mandate in Haas effective 
October 16, 2008.  A petition for a writ of certiorari in 
Haas was denied by the United States Supreme Court on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  In light of the foregoing and Chairman's 
Memorandum 01-09-03 (January 22, 2009), which rescinds 
Chairman's Memorandum 01-06-24 in its entirety, the Board 
finds it may now proceed in the instant appeal.

With regard to the claim of service connection for diabetes 
mellitus, review of the claims file indicates that since the 
issuance of the September 2004 Statement of the Case (SOC), 
additional medical evidence has been added to the Veteran's 
claims file.  A waiver of consideration of such evidence by 
the agency of original jurisdiction (AOJ) did not accompany 
the records.  The RO forwarded the evidence to the Board 
without readjudicating the issue of entitlement to service 
connection for diabetes mellitus.  Significantly, this 
medical evidence confirms a diagnosis of diabetes mellitus 
for which service connection is currently being sought and, 
in so doing, reiterates findings previously associated with 
the claims file.  As such, the Board finds that a remand to 
accord the RO an opportunity to readjudicate the claim of 
service connection for diabetes mellitus in light of this 
additional evidence is not warranted.  See 38 C.F.R. § 
19.31(b) (2008) (which stipulates that a supplemental 
statement of the case (SSOC) will be issued when the AOJ 
receives additional pertinent evidence after an SOC or the 
most recent SSOC has been issued).


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.

2.  Diabetes mellitus was not manifested in service or in the 
first post-service year, and is not shown to be related to 
the Veteran's active service.

3.  Pulmonary disability was not manifested in service and is 
not shown to be related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  Service connection for pulmonary disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for diabetes 
mellitus, the Veteran was provided VCAA notice by letters in 
September 2002, November 2003 and January 2006.  Regarding 
the claim of service connection for pulmonary disability, the 
Veteran was provided VCAA notice by letters in October 2001 
and January 2006.  Although he was not provided complete VCAA 
notice prior to the rating decisions appealed, the January 
2006 letter provided certain essential notice prior to the 
readjudication of the claims in December 2006.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter 
explained the evidence necessary to substantiate the claims, 
the evidence VA was responsible for providing, and the 
evidence the Veteran was responsible for providing.  The 
notice timing error was cured by the subsequent 
readjudication in December 2006, and the Veteran is not 
prejudiced by any technical notice deficiency that occurred 
earlier.  Furthermore, in a March 2006 letter, he was given 
notice regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has had ample time to respond/supplement the record; 
he does not allege that notice has been less than adequate.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  
The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claims because, as will be discussed 
more thoroughly below, there is no evidence of in-service 
exposure to herbicides besides the Veteran's own statements.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Further, the Veteran's in-service treatment records were 
absent for a diagnosis of a pulmonary disability or diabetes 
mellitus Type II and the first post-service medical findings 
of such were many years after service.  Further, no competent 
evidence has been submitted to indicate that pulmonary 
disability or diabetes mellitus Type II is associated with an 
established event, injury, or disease in service or during 
the presumptive period.  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i).  
Evidentiary development in these matters is complete to the 
extent possible.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.

II.  Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  For veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Type II 
diabetes mellitus) to a degree of 10 percent or more at any 
time after service (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested 
within a year of the last exposure to an herbicide agent 
during service), the veteran is entitled to a presumption of 
service connection even though there is no record of such 
disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 
2008).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  
The provisions stipulate that VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, develop whether there was pre-service and/or 
post-service occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos solely from shipboard (or any other type of) 
service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

With respect to the issue of entitlement to service 
connection for diabetes mellitus, the Veteran maintains that 
his exposure to Agent Orange during his military service 
caused his diabetes.  With respect to the issue of 
entitlement to service connection for pulmonary disability, 
the Veteran maintains that his exposure to Agent Orange and 
asbestos during service caused his breathing problems.  

The Veteran's service personnel records show he served in the 
U.S. Navy aboard the USS Franklin D. Roosevelt from March 
1965 to June 1966.  There is no evidence that he ever 
disembarked and set foot on land in Vietnam.  His DD Form 214 
notes that his military occupational specialty was postal 
clerk (PC).  He was awarded the Vietnam Service Medal.

An August 1964 pre-enlistment examination report notes 
findings of a four inch burn scar on the Veteran's right arm.  
The Veteran's STRs, including his September 1966 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnoses of diabetes mellitus or 
pulmonary disability.

VA and private treatment records dated from February 1999 to 
December 2001, including medical records obtained from the 
Social Security Administration, note that the Veteran was 
diagnosed with obstructive sleep apnea and chronic 
obstructive pulmonary disease (COPD). 

A December 2001 statement from the National Personnel Records 
Center (NPRC) states:

We have no way of determining to what 
extent the veteran was exposed to 
asbestos during his Naval service.  We 
know General Specifications for Ships 
during this period, required heated 
surfaces to be covered with an insulating 
material and it is highly probable that 
asbestos products were used to achieve 
this end.  Items that required insulation 
included piping, flanges, valves, 
fittings, machinery, boilers, 
evaporators, and heaters.  The veterans' 
[sic] occupation was a Postal Clerk (PC).  
The probability of exposure to asbestos 
is minimal.  However, a positive 
statement that the veteran was or was not 
exposed cannot be made.

A March 2002 VA pulmonary clinic record notes that the 
Veteran reported a 50 pack-year smoking history until he quit 
smoking in 1997.  Chest X-rays showed hyperinflation of the 
lungs but was otherwise unremarkable.  The assessment was 
moderate COPD.

In a May 2002 statement, the Veteran reported that there was 
a fire on his ship during the winter of 2002.  He stated that 
he was sent to put out the fire and sustained burns on his 
right arm.  

In an August 2002 statement, the Veteran maintained that he 
was exposed to Agent Orange in the airspace around Vietnam, 
while washing planes that had returned from Vietnam, while 
picking up dead and wounded soldiers and mail from Vietnam, 
and during his trips to the beaches in Vietnam as a part of a 
volunteer group used for security missions and beach 
reconnaissance.

An August 2002 VA treatment record notes an assessment of new 
onset Type 2 diabetes mellitus.  Subsequent VA outpatient 
treatment records note the Veteran's ongoing treatment for 
Type 2 diabetes mellitus.  

During the February 2005 Board hearing, the Veteran testified 
that during his military service, he worked as a postal 
clerk, handling mail that was taken to and from Vietnam.  In 
addition, he claimed that he flew on planes to pick up mail 
from several locations in Vietnam.  He maintained that he 
made at least 10 stops in Vietnam during his military 
service.  The Veteran also testified that he was exposed to 
asbestos while working on ship boilers in the Brooklyn Navy 
Yard.  Thereafter, he was also exposed to asbestos during a 
shipboard fire on the USS Roosevelt in 1965 or 1966.  He 
testified that the fire was in one of the major wiring trunks 
on the portside of the ship.  He stated that he was part of 
the damage control team for that fire, and was constantly 
engulfed in smoke for 36 hours.  The Veteran also testified 
that prior to his work as a mail clerk on the USS Roosevelt, 
he was assigned to the boiler room, where he was exposed to 
asbestos. 

Information from the deck logs of the USS Roosevelt was 
obtained from the Center for Unit Records Research (CURR) in 
June 2005.  These deck logs show that several fires occurred 
on board the ship in September 1965.  All fires were reported 
out the following day.

It is not in dispute that the Veteran now has diabetes 
mellitus and pulmonary disability (diagnosed as obstructive 
sleep apnea and COPD).  However, it is neither alleged, nor 
shown by the record, that either of these disabilities was 
manifested in service or (for diabetes mellitus) in the 
Veteran's first year post-service; nor is there any medical 
opinion in the record that directly relates the Veteran's 
diabetes or pulmonary disability to service or to any event 
therein.  Accordingly, service connection for such diseases 
on the basis that they became manifest in service and 
persisted, or (for diabetes mellitus) on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309) is not warranted.

The Veteran alleges that his diabetes and pulmonary disease 
resulted from his exposure to Agent Orange by virtue of 
contact with mail and bodies from Vietnam, planes that had 
landed in Vietnam, and at least 10 trips of his own to 
Vietnam.  Although the Veteran contends he visited Vietnam as 
a part of his duties as a postal clerk and on volunteer 
security missions, he has not submitted any evidence to 
substantiate such claim, nor sufficient identifying 
information for VA to pursue verification of his alleged 
presence in Vietnam.  His service personnel records do not 
show that his "service involved duty or visitation in the 
Republic of Vietnam."  Rather, he served in the Navy in 
waters off the shore of Vietnam.  The Board is bound by the 
Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 
(Fed. Cir. 2008) that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97.  Consequently, the Veteran's claims seeking 
service connection are not within the purview of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (which provides for establishing 
service connection for diseases, including diabetes mellitus, 
on a presumptive basis based on herbicide exposure therein 
for veterans who served on land in Vietnam).  
(Parenthetically, the Board notes that sleep apnea and COPD 
are not diseases associated with herbicide exposure.  See 38 
C.F.R. 3.309(e).  So, again, the presumptive provisions of § 
3.307(a)(7) and § 3.309(e) do not apply.)

The Veteran also alleges that his pulmonary disability 
resulted from his exposure to asbestos in service.  As noted 
above, the NPRC has indicated that the probability of the 
Veteran's exposure to asbestos is minimal.  The record does 
verify a shipboard fire on the USS Roosevelt as alleged by 
the Veteran.  However, the scar that the Veteran maintains 
resulted from his firefighting duties was actually noted on 
his pre-enlistment examination, more than a year before the 
shipboard fire.  Moreover, the deck logs show that all fires 
were extinguished in less than five hours, and did not burn 
for three days as alleged by the Veteran.  Even assuming, but 
not deciding, that the Veteran was exposed to at least some 
degree of asbestos in service, the evidence does not indicate 
he has an asbestos-related disease.  There is no radiographic 
evidence of parenchymal lung disease or asbestosis.  See VA 
Manual, 9(e).  Further, no physician has diagnosed asbestosis 
or any other asbestos-related lung disorder.

The Veteran may still establish service connection for 
diabetes mellitus and pulmonary disability by affirmative and 
competent evidence that such diseases are related to his 
service or some event therein.  However, the first evidence 
of a diagnosis of diabetes is many years after the Veteran's 
discharge from service in 1966.  VA treatment records dated 
in 2002 note treatment for diabetes, and the Veteran 
testified in February 2005 that he was not diagnosed with 
diabetes until 2001 or 2002 (at least 35years after service).  
The first evidence of pulmonary disability (sleep apnea and 
COPD) is in 1999, more than 32 years after service.  Such a 
long interval between service and the initial diagnosis is, 
of itself, a factor against a finding that these disabilities 
are service-related.  Furthermore, there is no competent 
evidence that links these disabilities to the Veteran's 
service.  The Board finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  This is because any such 
medical opinion would not establish the existence of an 
injury in service to which current disabilities could be 
related, nor produce evidence supporting a nexus between 
current disability and service (e.g., continuity of 
complaints).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).

The Veteran's belief that his diabetes mellitus is related to 
Agent Orange exposure in service and his pulmonary disability 
is related to asbestos and/or Agent Orange exposure in 
service is not competent evidence, as he is a layperson, 
untrained in establishing a medical diagnosis or determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  The Court emphasized that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  Here, the Board 
finds that the Veteran's opinions, as well as the statements 
of his spouse, as to whether his current diabetes mellitus or 
pulmonary disorder is related to service are not competent 
evidence because such opinion is a medical question too 
complex to be the subject of the opinion of a layperson.  The 
preponderance of the evidence is against a finding that the 
Veteran's diabetes mellitus and pulmonary disability are in 
any way related to his active service.  Accordingly, the 
claims of service connection for these disabilities must be 
denied.



ORDER

Service connection for diabetes mellitus is denied.

Service connection for pulmonary disability is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


